Citation Nr: 0311447	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-04 439A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a disability manifested 
by weight loss and diarrhea, on a direct basis or as due to 
an undiagnosed illness.




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1988 to April 1992.  This case is before the Board of 
Veterans Appeals (Board) from a March 1999  rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The veteran has relocated and his 
claim is now under the jurisdiction of the RO in Phoenix, 
Arizona.  Prior to relocating the veteran was represented by 
the Texas Veterans Commission


REMAND

In September 2002, and in February and March 2003, the Board 
undertook additional development on the instant claim under 
38 C.F.R. § 19.9(a)(2).  The development was completed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with the amended 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
also determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," was 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence, and invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii).  

The development of the claim by the Board included an April 
2003 VA Compensation and Pension evaluation.  The report of 
that evaluation has not been considered by the RO, and the 
appellant has not waived initial RO consideration of this 
evidence.  

Accordingly, the Board has no recourse but to REMAND the case 
to the RO for the following:

1.  Since the veteran has relocated to 
Phoenix, he is no longer represented by 
the Texas Veterans Commission.  The RO 
advise the veteran of this fact, and 
inform him of his rights with regard to 
representation, including that he now has 
the option to choose a new representative 
in conjunction with this appeal, if he so 
desires.

2.  The RO should review the veteran's 
claims file to ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

3.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the October 2001 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite period of 
time to respond.  

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant unless he is notified.
The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit in Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, __F.3d__, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


